Citation Nr: 1640238	
Decision Date: 10/07/16    Archive Date: 10/19/16

DOCKET NO.  13-15 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for left sural neuropathy.

2.  Entitlement to a separate rating for left tarsal tunnel syndrome.

3.  Entitlement to service connection for bilateral pes planus

4.  Entitlement to service connection for bilateral foot disability other than pes planus, diagnosed as bilateral hammertoes, bilateral bunion, plantar fasciitis, and heel spur.

5.  Entitlement to service connection for a cervical spine disability. 

6.  Entitlement to service connection for bilateral carpal tunnel syndrome. 

7.  Entitlement to service connection for bilateral shoulder disability.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from February 1985 to July 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from decisions by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  In March 2014, the Veteran and his spouse provided testimony in conjunction with the increased rating claim before the undersigned Veterans Law Judge.  In October 2015, the Veteran provided testimony in support of his service connection claims and claim for a separate rating before another Veterans Law Judge.  Transcripts of both hearings are of record.  In November 2015, the Veteran was informed that the Veterans Law Judge who presided at the October 2015 hearing was not available to participate in a decision on the appeal and of his options for another Board hearing.  In December 2015, the Veteran responded that he did not wish to appear at another Board hearing.  In January 2016, the Board remanded the matter for additional development.  

New evidence, specifically VA examination records, was associated with the record after the statement of the case (SOC) was issued.  This evidence is not pertinent to the issues decided herein, however.  As such, there is no prejudice to the Veteran in deciding the issues at this time.  38 C.F.R. §§ 19.37, 20.1304 (2016).

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The impairment from the service-connected sural neuropathy is not more than moderate.  

2.  A separate rating for left tarsal tunnel would result in pyramiding.

3.  Bilateral pes planus was found on the Veteran's service entrance examination; the pes planus did not permanently increase in severity during or as a result of service.   

4.  No other foot disability was present until after discharge, and no current foot disability is etiologically related to service.

5.  A cervical spine disability was not present until years after discharge from service and is not etiologically related to service.  

6.  Carpal tunnel syndrome was not present until after discharge, and no current carpal tunnel syndrome is etiologically related to service.  

7.  A shoulder disability was not present until years after discharge from service, and no current shoulder disability is etiologically related to service.  



CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for sural neuropathy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Codes 8522, 8523, 8525 (2016).  

2.  The criteria for a separate rating for left tarsal tunnel syndrome have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.14, 4.124a, Diagnostic Code 8525 (2016).  

3.  The criteria for service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.306 (2016).  

4.  The criteria for service connection for bilateral foot disability other than pes planus have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

5.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  

6.  The criteria for service connection for bilateral carpal tunnel syndrome have not been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  

7.  The criteria for service connection for bilateral shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the duty to assist has been satisfied.  The service medical records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim; the Board is also unaware of any such evidence.  

The Veteran was afforded appropriate VA examinations, and probative evidence as to nature and severity of the service-connected neuropathy and as to whether the pes planus increased in severity during service or whether a shoulder, cervical spine, or foot disability is related to service have been obtained.  The record does not include a VA medical opinion addressing the claim for service connection for bilateral carpal tunnel syndrome.  However, the Board finds a remand for an opinion is not required.  There is no competent and probative evidence of a link between service and the carpal tunnel syndrome.  Therefore, VA is not obliged to obtain an opinion in response to the claim.

Finally, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decisions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board acknowledges that the 2015 VA "peripheral nerve" examiners did not specifically identify the peripheral nerve that is most analogous to sural neuropathy and did not clarify whether the Veteran has tarsal tunnel syndrome, as requested in previous Board remands.  For the purposes of this opinion, the Board has determined that the Veteran does have tarsal tunnel syndrome and has determined that the sural neuropathy is analogous to impairment of the three most commonly identified nerves, the superficial peroneal, anterior tibial, and/or posterior tibial nerves.  Based on these determinations, the Board finds there is no prejudice to the Veteran in adjudicating the issues at this time, rather than remanding again for clarifying opinions.

Accordingly, the Board will address the merits of the appellant's appeal.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased and Separate Ratings:  Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The sural neuropathy has been rated by analogy to Diagnostic Codes 8522 and 8525.  

Diagnostic Code 8522 pertains to impairment of the musculocutaneous nerve (superficial peroneal).  It provides a noncompensable rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and a 30 percent rating for complete paralysis, which is shown by eversion of the foot weakened.  

Diagnostic Code 8523 pertains to impairment of the anterior tibial nerve (deep peroneal).  It provides a noncompensable rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and a 30 percent rating for complete paralysis, which is shown by dorsal flexion of foot lost.  

Diagnostic Code 8524 pertains to impairment of the internal popliteal nerve (tibial).  It provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis, which is shown by manifestations such as plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.   

Diagnostic Code 8525 pertains to impairment of the posterior tibial nerve.  It provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis, a 30 percent rating for severe incomplete paralysis, and a 40 percent rating for complete paralysis, which is shown by manifestations such as paralysis of all muscles of sole of foot, frequently with painful paralysis of a causalgic nature; toes cannot be flexed; adduction is weakened; plantar flexion is impaired.   

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The rating schedule does not define the terms "mild," "moderate," or "severe."  Therefore, the Board must evaluate the evidence of record and reach a decision that is equitable and just.  38 C.F.R. § 4.6.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2016).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Increased and Separate Ratings:  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected sural neuropathy.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

On February 28, 2011, VA received a claim for increased rating for left sural neuropathy and separate rating for tarsal tunnel syndrome.  A separate rating is already in effect for left ankle sprain with degenerative joint disease and scars of the left ankle; those ratings are not on appeal.  

A February 2011 VA treatment record reveals the Veteran's negative history as to numbness/weakness/tingling.  A March 2011 VA treatment record indicates that deep tendon reflexes were intact, and motor strength was grossly intact.  Pulses were +1-2/4.  The foot was warm, but there was decreased hair.  The assessment was diabetes mellitus with early peripheral vascular disease and neuropathy.  

A March 2012 VA examination record reveals the Veteran's history of diminished sensation to the site of the sural nerve surgery.  The Veteran denied pain but reported severe paresthesias and/or dysesthesias and severe numbness.  Examination revealed no atrophy.  Deep tendon reflexes at the ankle were 1+ bilaterally.  Sensation was normal in the thigh and thigh/knee.  There was an antalgic gait due to ankle pain.  The examiner determined the sciatic, external popliteal, anterior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous nerves, and ilio-inguinal nerves were normal.  There was incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, but the examiner did not estimate the severity.  The examiner determined the peripheral nerve condition resulted in mild functional impairment due to decreased sensation.  The examiner indicated that the sural neuropathy would render the Veteran unable to secure and maintain gainful employment doing physical labor such as carrying heavy objects or dealing with heavy equipment but did not preclude him from engaging in a sedentary job.  

A June 2012 addendum to the examination report indicates that the Veteran's motor strength was 5/5 with ankle plantar flexion and knee extension, that there were no trophic changes, and that sensation was normal except in the left foot/toes where it was decreased.  The examiner also reported that the incomplete paralysis of the nerve was mild.  In a July 2012 addendum, the examiner reported that the musculocutaneous nerve was normal and that the incomplete paralysis was of the sural nerve or the posterior tibial nerve.  

A July 2013 VA examination record reveals the Veteran's history of dull pain in the left lateral calf with episodes of sharp pain, estimated as 3-4/10, once to twice a week.  The Veteran also reported numbness/paresthesias of the distal left lateral calf.  The record notes histories of moderate intermittent pain, severe paresthesias and/or dysesthesias, and severe numbness.  Motor strength was 4/5 with knee extension, ankle plantar flexion, and ankle dorsiflexion.  There was no atrophy.  Deep tendon reflexes were 1+.  Sensation was diminished at the lower leg/ankle (L4/L5/S1) and foot/toes (L5) but otherwise intact.  The examination noted the diminished sensation was in the left sural nerve distribution.  There were trophic changes, namely smooth, shiny skin of the left lateral distal calf/ankle.  Gait was antalgic due to ankle pain.  The examiner determined the sciatic, external popliteal, musculocutaneous, posterior tibial, anterior crural, internal saphenous, obturator, external cutaneous and ilio-inguinal nerves were normal.  The anterior tibial and internal popliteal nerve had mild incomplete paralysis.  The examiner indicated that the Veteran had moderate incomplete paralysis of the left sural nerve.  The examiner determined the peripheral neuropathy condition resulted in occupational impairment due to difficulty with sitting/standing due to pain and numbness/paresthesias in the left calf/ankle.  The examiner found the condition had a moderate impact on the Veteran's ability to work.  The examiner found the left sural neuropathy resulted in moderate functional impairment per subjective/objective findings.   

A November 2013 electromyogram (EMG) showed normal bilateral superficial peroneal sensory distal latencies.  Sural nerve action potentials were not obtainable.  The conclusion was sural neuropathy most likely related to surgeries in the area. 

A July 2015 VA examination record reveals the Veteran's history of pain in the lateral foot and wet and cold sensation and paresthesia to the mid-shin.  The record notes that the Veteran had mild pain, mild paresthesias and/or dysesthesias, and moderate numbness.  Motor strength was normal, and there was no atrophy.  Reflexes were normal.  Sensation was decreased in the toes but otherwise normal.  There was no trophic change.  There was abnormal gait due to peripheral neuropathy and foot pain.  Tinel's sign was positive.  Examination revealed normal sciatic, external popliteal, internal popliteal (tibial), anterior crural (femoral), internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  There was mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, and posterior tibial nerve.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There were normal proprioception in the lower extremities and mildly impaired Romberg.  The examiner determined the peripheral nerve condition affected occupational functioning due to constant pain and paresthesia in the feet. 

January, March, April, July, and August 2015 private treatment records indicate that epicritic sensation, including sharp-dull, light touch, proprioception, and 2-point discrimination, and protective threshold were intact and without focal motor or sensory deficit in the lower extremities.  Vibration was minimally decreased.  There were downgoing toes and negative clonus.  Muscle mass was normal in the lower extremity and foot, and the Veteran could heel and toe walk with ease.  

A March 2016 VA examination record reveals the Veteran's history of lateral foot pain, wet and cold sensation, and paresthesia.  He reported that the symptoms had progressed to mid-shin.  The record reveals findings of mild pain and paresthesias and/or dysesthesias and moderate numbness.  Motor strength was full, and there was no atrophy.  Reflexes were normal.  Sensation was decreased in the foot/toes but otherwise normal in the lower extremity.  There was no trophic change.  There was abnormal gait due to peripheral neuropathy and foot pain.  Tinel's sign was positive.  Examination revealed normal sciatic, external popliteal, internal popliteal (tibial), anterior crural (femoral), internal saphenous, obturator, external cutaneous, and ilio-inguinal nerves.  There was mild incomplete paralysis of the musculocutaneous (superficial peroneal) nerve, anterior tibial (deep peroneal) nerve, and posterior tibial nerve.  Functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  There was normal proprioception in the lower extremities and mildly impaired Romberg.  The examiner determined the peripheral nerve condition affected occupational functioning due to constant pain and paresthesia in the feet.

The sural neuropathy has been rated by analogy to Diagnostic Codes 8522 and 8525, and the record is unclear what nerve is most analogous to sural neuropathy.  VA regulation indicates that combined nerve injuries should be rated by reference to the major involvement.  This is consistent with 38 C.F.R. § 4.14, which precludes pyramiding or duplicative compensation for the same impairment.  The record generally indicates that the sural neuropathy results in impairment of the superficial peroneal, anterior tibial, and/or posterior tibial nerve.  

After review of the record, the Board finds a higher rating is not warranted because the evidence does not suggest impairment analogous to more than moderate incomplete paralysis of the superficial peroneal, anterior tibial, and/or posterior tibial nerve. 

The records consistently reveal findings of normal strength, normal muscle tone, present reflex, and present sensation, and there is no evidence of impairment of motion or foot muscle due to the service-connected neuropathy.  In this regard, the Board notes that the Veteran has multiple disabilities affecting the foot and ankle, including diabetic neuropathy and pes planus.  Furthermore, VA examiners have provided opinions that the sural neuropathy results in at most moderate functional impairment.  

The Board acknowledges that the Veteran has competently reported pain, numbness, tingling, and wet/cold sensation in the feet, which have resulted in functional impairment.  The record predominantly indicates that the lower extremities have some, albeit diminished, sensory function and intact motor function, however.  The Board finds the objective findings, which are consistent with the examiners' findings on the impact of the sural neuropathy on functional ability and the finding of only at most moderate incomplete paralysis, are more probative than the Veteran's descriptions of his symptoms, particularly because the record does not suggest that the Veteran is competent to determine the etiology of the reported lower extremity symptoms in light of the evidence of multiple disabilities affecting the involved area.

The Board has considered whether there is any other basis for assigning a higher rating but has found none.  The Board acknowledges that the 2013 VA examiner determined that the Veteran had impairment of the internal popliteal nerve.  The Board finds this determination is without probative value however because the examiner did not provide a rationale and it is inconsistent with the other medical findings, particularly the other examiners' findings that the internal popliteal nerve is normal.   

The Board has also considered whether a separate rating is warranted, including for the reported tarsal tunnel syndrome.  Tarsal tunnel syndrome is a complex of symptoms resulting from compression of the posterior tibial nerve or of the plantar nerves in the tarsal tunnel, causing pain, numbness, and tingling of the sole of the foot.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1873 (31st ed. 2007).  The record is unclear as to whether the Veteran has tarsal tunnel syndrome.  Even assuming the Veteran has tarsal tunnel syndrome, however, a separate rating is not warranted because any tarsal tunnel syndrome symptoms are indistinguishable from the symptoms associated with the sural neuropathy and have been considered in the current rating.  In this regard, the Board notes that the Veteran is currently rated under Diagnostic Code 8525, which rates impairment of the posterior tibial nerve, and that the Board has considered entitlement to a higher rating under that, among other, diagnostic codes.  To assign a separate rating for tarsal tunnel syndrome would result in pyramiding.  In the absence of competent evidence distinguishing the neuropathic symptoms involving the left foot/ankle, the Board finds the sural neuropathy is only entitled to one rating based on peripheral nerve impairment.  

Service Connection:  General Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  
 
Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  The term "chronic disease" refers to those diseases, such as arthritis, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a)  

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b).  

Service Connection:  Foot Disabilities

Factual Background

A January 1985 enlistment examination record reveals a clinical assessment of moderate pes planus.   

A March 1987 treatment record reveals the Veteran's history of ankle and knee pain.  Examination revealed bilateral flat foot.  A January 1988 treatment record reveals the Veteran's history of chronic ankle pain for 10 months, for which he had been provided arch supports.  Examination revealed moderate pes planus.  The diagnosis was mechanical foot/ankle pain.  An April 1988 treatment record reveals the Veteran's history of recurring foot and ankle pain.  Examination revealed bilateral pes planus.  X-ray images showed bilateral pes planus.  A May 1988 treatment record reveals the Veteran's history that someone stepped across the top of his feet while playing basketball.  Examination revealed discoloration of the nail beds of both great toenails and damage of the left great toenail.  X-ray images showed no fracture or bony abnormality.  The assessment was bilateral trauma of the great toenails.  A May 1988 follow-up treatment record reveals a history of tenderness with palpation of the nails.  There was no evidence of infection.  The assessment was resolving subungual contusion by history.  A June 1988 treatment record reveals the Veteran's history of bilateral foot pain.  August 1989 treatment records reveal a history of injury of the right great toe while playing basketball.  Examination revealed tenderness on the distal aspect of the right great toe.  X-ray images showed no definite evidence of recent fracture.  An October 1989 examination record reveals a clinical finding of moderate pes planus.  A June 1990 separation examination record reveals a clinical assessment of moderate pes planus and history that the pes planus was occasionally symptomatic.  

A September 1990 X-ray report indicates that imaging of the ankle was essentially negative.  

An August 1995 VA X-ray report for the feet and ankle notes the presence of dorsal jamming along first met/cuneiform joint bilaterally and dorsal lipping of the left talar neck. 

A May 2000 X-ray report indicates that imaging of the ankles was normal.  

A May 2001 VA treatment record reveals the Veteran's history of heel pain.  October 2001 VA treatment records reveal the Veteran's history of right heel pain for several months with sharp shooting pain along the arch and left heel pain that travelled up the leg with ambulation and rest.  The assessment was possible entrapment of the right medial calcaneal sensory branch.  A December 2001 VA treatment record reveals the Veteran's history of right heel pain.  A January and May 2002 VA treatment record reveals a history of right heel pain.  Diagnoses were status-post ankle arthroscopy and tarsal tunnel syndrome.  

A May 2002 VA treatment record reveals a history of right heel pain for 2-3 months.  Diagnoses included status-post ankle arthroscopy, tarsal tunnel syndrome, and right insertional Achilles tendonitis most likely due to compensation. 

A March 2004 VA X-ray report reveals a finding of minimal spur formation of the right ankle.  
 
A December 2012 private medical statement reports past diagnoses of right Achilles tendonitis with posterior heel spur, right plantar fasciitis, bilateral posterior heel spur, bunions, and hammertoes.  The podiatrist noted that the, "pes planus foot type can predispose this patient to various foot conditions including plantar fasciitis [. . . and] progression of bunions and hammertoes."  

In December 2013, the Veteran submitted an article which indicates that bone spurs are "rarely" the cause of heel pain and that heel pain is the "most common" foot problem associated with flat feet.  The article adds that bunions are most directly linked to flat feet and hammertoes are linked to flat feet.   

A November 2014 VA examination record reveals the Veteran's history of minor problems with his feet during basic training and then increased problems while stationed in Hawaii.  The Veteran reported chronic pain in the right heel and intermittent left foot pain after prolonged walking/standing.  The examiner diagnosed flat foot, plantar fasciitis, and arthritis.  The examiner provided the opinion that the bilateral pes planus was a pre-existing condition with no evidence of aggravation beyond its natural progression as a result of military service.  The examiner explained that the Veteran reported occasional symptoms with no evidence of disability at the time of the discharge physical and that the Veteran became symptomatic over time.  The examiner noted that 1995 X-ray imaging of the feet was unremarkable and that the first evidence of arthritis was in 1997, seven years after service.  Based on the normal X-ray imaging in 1995 and the time between separation and the initial finding of arthritis, the examiner found it less likely that the arthritis was related to service.  The examiner also found that the plantar fasciitis was likely related to pes planus and not service because the diagnosis was made 24 years after discharge.  The examiner added that there was no evidence of hammer toes, bunions, or heel spur.   

An April 2015 Disability Benefits Questionnaire (DBQ) reveals diagnoses of flat foot, metatarsalgia, hammertoes, hallux valgus, foot injury, and plantar fasciitis.  The record reveals the Veteran's history of foot pain that began during service and worsened while stationed in Hawaii.  He reported childhood pes planus.  The examiner noted that the Veteran also had arch and heel pain and plantar fasciitis for 20+ years.  

A February 2016 addendum by the 2014 VA examiner reveals the examiner's opinion that it is less likely than not that the hammertoes, bunions, or heel toes were related to service.  The examiner explained that if the conditions were related to service, they would have presented much earlier.  

Analysis:  Pes Planus

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  The evidence of record indicates that the Veteran was found to have pes planus on the entrance examination.  Consequently, the presumption of soundness does not apply to his feet.

If a preexisting disorder is noted upon entry into service, and the claimant brings a claim for service connection on the basis of aggravation under section 1153, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. §§ 3.304, 3.306.

The burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different from the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306. 

After review of the evidence, the Board finds service connection is not warranted for bilateral pes planus.  Although the service treatment records report the Veteran's complaints of foot pain and the Veteran has competently reported increased foot pain during service, the existence of symptoms is not per se evidence of an increase in the flat foot disability, and the service and post-service medical records do not include any probative findings of an aggravation of the flat feet during or due to service.  The service examination records reveal findings of moderate pes planus at entrance and separation and during interim examination.  There is no medical evidence of a worsening of the flat feet during service.  In the absence of clinical findings of a worsening of the pes planus during service or other medical evidence indicating that the pes planus in either foot underwent a permanent increase in severity during or as a result of service, the claim must be denied.  

The Board acknowledges the Veteran's contention that his current flat feet are related to service and were worsened in service.  The Board acknowledges that the Veteran might have experienced increased symptoms during service as a result of his service activities; however, that does not mean that the underlying pathology in either foot permanently increased in severity during service.  As noted above, the medical evidence indicates that it did not.  

Additionally, the evidence, including the Veteran's statements, does not suggest that the pes planus has been affected by the service-connected ankle disabilities.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim. 

Analysis:  Foot Disorders other than Pes Planus

Following the review of the evidence, the Board must conclude that service connection is not warranted for any of the Veteran's other foot disorders.  Initially, the Board finds that a preponderance of the evidence shows that a current foot disorder other than pes planus was not present until after service.  The service treatment and examination records reveal no history or evidence indicative of bunion, plantar fasciitis, hammertoes, or heel spur, and the first diagnoses date years after discharge.  In this regard, the Board notes that all complaints of foot problems during service were attributed to the flat feet or the ankle disabilities rather than a distinct foot condition such as bunion, hammertoe, plantar fasciitis, or heel spur.  The Board also notes that X-ray imaging of the ankles and feet did not reveal a heel spur until 2004, though imaging was taken.  Furthermore, VA examiners have provided probative opinions that the conditions were not present during service.  

The Board further finds the probative evidence does not suggest that a currently diagnosed foot disability other than pes planus is related to service.  VA examiners determined that it is less likely than not that the conditions are related to service and provided adequate rationales for the opinions.  There is no medical opinion of record linking any of these foot conditions to service, and the article submitted by the Veteran suggests the conditions are associated with the nonservice-connected pes planus.  Although the appellant might believe that his bunions, hammertoes, plantar fasciitis, and heel spur are related to service, the record does not suggest the appellant, who is a layperson, is competent to determine etiology of these disorders.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinions against the claim are more probative than the Veteran's lay opinion.

Accordingly, the claims must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service Connection:  Cervical Spine Disability

A March 1985 service treatment record reveals the Veteran's history of pain at the back of the neck.  The Veteran reported that he felt a "popping" to the neck at the base of the skull.  The diagnosis was neck strain.  The October 1989 examination record reveals the Veteran's history of head injury with concussion in 1980s without sequela.  Clinical evaluation was normal.  The June 26, 1990, separation examination reveals normal clinical findings for the spine and "head, face, neck, and scalp."  A June 29, 1990, treatment record reveals the Veteran's history of head injury 12 hours earlier.  The Veteran was noted to have a small swelling on the left rear of the head and reported headache.  The assessment was closed head injury.  Examination revealed intact neurological functioning.  

A November 2014 VA examination record reveals the Veteran's history that he did not realize he had neck "problems" until he saw a private orthopedist in 2014 and was diagnosed with degenerative joint disease; he reported that he had assumed the pain and paresthesia he had in the right upper extremity were due to his right shoulder.  The examiner determined that it was less likely than not that the cervical degenerative joint disease with right upper extremity radiculopathy is related to service.  The examiner explained that the diagnosis postdated service by 24 years and there was no evidence of neck injury or symptoms during service.  The examiner added that the back trouble reported on the 1989 and 1990 examinations had no relationship with his neck.   

A February 2016 addendum reveals the examiner's opinion that the Veteran's cervical spine disability was less likely than not related to service.  The examiner explained that the first diagnosis was 24 years after service and that there was no evidence of trauma during active duty.  The examiner noted that the Veteran had an episodic event of neck strain in 1985 but found there was no evidence of chronicity or residuals.

Following the review of the evidence, the Board must conclude that service connection is not warranted for a cervical spine disability.  Initially, the Board finds that a preponderance of the evidence shows that a current cervical spine disability was not present until many years after service.  Although the service treatment records reveal treatment for neck strain, clinical examination was subsequently normal in October 1989 and at discharge, the first evidence of a chronic disability dates many years after discharge, and the Veteran has not reported chronic neck symptoms, including radicular symptoms currently attributed to the cervical spine disability, during and since service.  Furthermore, VA examiners have provided probative opinions that the current cervical spine disability was not present during service.  

The Board further finds the probative evidence does not suggest that a currently diagnosed cervical spine disability is related to service.  VA examiners determined that it is less likely than not that the cervical spine disability is related to service and provided adequate rationales for the opinions.  There is no medical opinion of record linking a cervical spine disability to service.  Although the appellant might believe that his cervical spine disability is related to service, notably the rigors of service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the cervical spine disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service Connection:  Carpal Tunnel Syndrome

The service treatment and examination records reveal no findings or histories indicative of carpal tunnel syndrome.  The June 1990 separation examination record does reveal abnormal clinical findings for the upper extremities, but the record indicates that the abnormality was a flexion deformity of the right fifth finger.    

A November 2013 private treatment record reveals the Veteran's history of chronic numbness for years.  An EMG showed moderate bilateral median compression neuropathy across carpal tunnel.   

A July 2015 private treatment record indicates that electrodiagnostic studies showed evidence of bilateral carpal tunnel syndrome.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for bilateral carpal tunnel syndrome.  Initially, the Board finds that a preponderance of the evidence shows that carpal tunnel syndrome was not present until after service.  The service treatment and examination records reveal no finding or diagnosis of carpal tunnel syndrome, and the first medical evidence of record of carpal tunnel syndrome dates after service.  Additionally, although competent to do so, the Veteran has not alleged experiencing carpal tunnel symptoms during and since service

The Board further finds the probative evidence does not suggest that the carpal tunnel syndrome is related to service.  There is no medical opinion of record linking carpal tunnel syndrome to service.  Although the appellant might believe that his carpal tunnel syndrome is related to service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of the carpal tunnel syndrome.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  

Service Connection:  Shoulder Disability

A February 1989 service treatment record reveals the Veteran's history of pain with flexion of the left shoulder.  He reported that the pain began 24 hours earlier but also reported receiving therapy for the left shoulder approximately 4 and one-half years earlier.  A March 1989 treatment record reveals the Veteran's history of left shoulder pain for two weeks.  A March 1989 X-ray report reveals the Veteran's history of popping and decreased motion of the left shoulder.  X-ray images of the shoulder were normal.  An April 1989 treatment record indicates that evaluation was conducted for chronic orthopedic-related complaints, including shoulder pain.  The record notes that there were musculoskeletal complaints without much in the way of objective findings other than those compatible with mild infrapatellar tendonitis of the left knee.  A June 1989 treatment record reveals the Veteran's history of right shoulder pain for three days.  A July 1989 treatment record reveals the Veteran's two-week history of right shoulder pain.  The October 1989 examination record reveals the Veteran's history of occasional left shoulder pain.  Clinical evaluation did not reveal a shoulder disability.  The June 1990 separation examination record reveals abnormal clinical findings for the upper extremities, but the diagnosis was flexion deformity of the right fifth finger.    

A February 1999 VA X-ray report reveals the Veteran's history of right shoulder pain without injury.  Radiographic imaging revealed degenerative joint disease with possible impingement.

An August 2000 medical statement reports a diagnosis of arthritis of the acromioclavicular (AC) joint and left ankle in September 1990.  However, the record adds that the diagnostic X-ray images were conducted in February 1999. 

A January 2003 VA treatment record reveals the Veteran's two month history of shoulder pain while lying in his bed or pulling carts.  He denied trauma.  He reported a history of shoulder pain.  The assessment was probable bursitis.  A February 2003 VA treatment record reveals the Veteran's history of intermittent pain in the left shoulder for the previous "few" years.  He added that he developed chronic pain in the left shoulder two months earlier while lifting a heavy object at work.  The diagnosis was probable supraspinatus tendonitis with questionable AC joint arthritis. 

A March 2006 VA treatment record reveals the Veteran's three-week history of right shoulder pain.  An April 2006 VA treatment record reveals the Veteran's five week history of right shoulder pain.  The record notes that March 2006 X-ray imaging was essentially normal.  

A March 2008 VA emergency treatment record reveals the Veteran's history of right shoulder pain.  He reported receiving emergency treatment three weeks earlier at which time he was told he had arthritis.  The assessment was arthritis versus rotator cuff tendonitis.  An April 2008 VA treatment record reveals the Veteran's history of right shoulder pain and numerous dislocations.  The Veteran reported that the first dislocation occurred approximately one year earlier.  A May 2008 VA treatment record reveals the Veteran's history of slowly progressive right shoulder pain over the course of 10 years.  He denied past injury.  The diagnosis was arthritis. 

A February 2010 private treatment record reveals the Veteran's history of right shoulder pain for five to six years.  He also reported radiation of pain to the right arm, numbness of the fingertips, and tingling and numbness of the hand.   

April and December 2012 and May 2013 VA treatment records indicate that the Veteran had a "long history" of right shoulder pain without any known trauma.  The record notes that the pain had been present at least 14 years.  The record reveals a diagnosis of osteoarthritis with rotator cuff impingement.  A June 2013 VA treatment record reveals a history of bilateral shoulder pain for 10 years.  

A February 2014 private treatment record reveals the Veteran's history of right shoulder pain for at least 15 years.  The diagnosis was osteoarthritis.  A March 2014 private treatment record reveals the Veteran's history of right arm and cervical spine pain and chronic tingling and numbness from the right arm to the hand.  Radiographic imaging revealed degenerative changes of the cervical spine. 

A November 2014 VA examination record reveals the Veteran's history of right shoulder "problems" since service for which he sought care in 1995.  The examiner noted that there was an X-ray report from 1999 that revealed a history of shoulder pain and diagnosis of degenerative joint disease.  The record indicates that the pain progressed over time.  The examiner noted that the Veteran was also treated for cervical radiculitis.  The examiner diagnosed arthritis of both shoulders.  The examiner explained that the first diagnosis of arthritis of the right shoulder was in 1999, and the first diagnosis of arthritis of the left shoulder was in 2014, with no evidence of injury to either shoulder during service and unremarkable discharge physical.  The examiner noted that the Veteran reported shoulder trouble at the October 1989 examination but examination was unremarkable.  The examiner found the absence of a diagnosis and unremarkable examination in October 1989 made the symptoms in service less likely related to the current arthritis, especially in the absence of evidence of chronicity or disability.  

An April 2015 DBQ reveals a diagnosis of glenohumeral joint osteoarthritis of the right extremity and AC joint strain. 

A February 2016 addendum by the 2014 VA examiner reveals the examiner's opinion that the degenerative joint disease was less likely than not related to service.  The examiner explained that the degenerative joint disease was not diagnosed until 9 years after service for the right shoulder and 24 years after service for the left shoulder and that there was no evidence of injury to either shoulder during service and unremarkable examination at separation.  The examiner noted that the Veteran had episodic shoulder pain in 1989 but found it was without trauma or chronicity and that examination in October 1989 was unremarkable for a shoulder disability.  The examiner added that if the current symptoms were related to carrying a heavy rucksack during service, they would have presented much earlier which was not evident based on review of the medical records.  

Following the review of the evidence, the Board must conclude that service connection is not warranted for a right or left shoulder disability.  Initially, the Board finds that a preponderance of the evidence shows that a current shoulder disability was not present until many years after service.  Although the service treatment records reveal complaint of bilateral shoulder pain, radiographic imaging was normal, and clinical examination was normal, including at separation, and the first evidence of a chronic disability dates many years after discharge for either shoulder.  Furthermore, a VA examiner has provided probative opinions that neither shoulder disability was present during service.  The Board acknowledges that the August 2000 medical statement reports a diagnosis of arthritis in September 1990, within a year of separation from service.  The medical statement notes that the diagnosis is based on radiographic imaging conducted in February 1999, however, and there is no rationale for the notation that the arthritis began in 1990.  In the absence of such a rationale, or corroborative evidence of shoulder arthritis in 1990, the Board finds the August 2000 medical statement is not probative evidence of arthritis that manifest within a year of discharge. 

The Veteran currently reports recurrent shoulder pain during and since service.  Although the Veteran is competent to report his symptomatic history, he is not competent to attribute these symptoms to a currently diagnosed shoulder disability rather than a different disorder or to acute episodes manifested by pain.  Based on the absence of probative evidence of a current shoulder disability until many years after service and the VA examiner's probative determination that neither shoulder disability was present during service, the Board finds the preponderance of the evidence establishes that chronic shoulder disability was not present until more than one year after the Veteran's discharge from service.

The Board further finds the probative evidence does not suggest that a currently diagnosed shoulder disability is related to service.  A VA examiner determined that it is less likely than not that either shoulder disability is related to service.  In support of this determination, the examiner explained that if the shoulder disability were related to carrying a heavy rucksack during service, the disability would have presented much earlier than shown by the record.  The examiner also noted that examination was normal during service and at discharge.  There is no medical opinion of record linking a shoulder disability to service.  Although the appellant might believe that his bilateral shoulder disability is related to service, notably the rigors of service, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of either shoulder disability.  As such, the Veteran's assertion of a relationship is not competent evidence of a nexus.  In any event, the medical opinion against the claim is more probative than the Veteran's lay opinion.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim.  


      (CONTINUED ON NEXT PAGE)

ORDER

A rating in excess of 10 percent for sural neuropathy is denied.

A separate rating for left tarsal tunnel syndrome is denied.  

Service connection for bilateral pes planus is denied.

Service connection for bilateral foot disability other than pes planus is denied.

Service connection for a cervical spine disability is denied.

Service connection for bilateral carpal tunnel syndrome is denied.

Service connection for bilateral shoulder disability is denied.



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


